Sheldon, J.
The plaintiff shipped his property by the defendant to the Fosdick Company and left it to that company to send it back to him without any special instructions or any special authority as to the contract which it should make. That authorized the Fosdick Company to make the usual shipping *387agreement with the defendant; and all the evidence is that it did so. Certainly there was no evidence to the contrary. Accordingly the plaintiff is bound by the terms of the agreement on which the defendant received and transported the property; there was no evidence on which the plaintiff could recover more than the sum named in that agreement; and there must be judgment on the verdict.

So ordered.